Case 1:17-cv-01194-JDW Document 247 Filed 07/31/20 Page 1 of 13 PageID #: 10001




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

      MICROCHIP TECHNOLOGY
      INCORPORATED,
                                                     Case No. 1:17-cv-01194-JDW
           Plaintiff,

                        v.

      APTIV SERVICES US LLC.,

           Defendant.

                                         MEMORANDUM

          Aptiv Services US, LLC wants the Court to decide as a matter of law that its Dual Role

 Hub does not infringe on Microchip Technology, Inc.’s patents, that the patents are invalid, or

 both. Much of Aptiv’s argument asks the Court to conclude that Microchip’s experts’ opinions are

 wrong. The Court has no basis to do so at this stage of the proceedings. The questions that Aptiv

 raises are fact questions reserved to a jury. They are not questions for the Court. The Court will

 therefore deny Aptiv’s motion for summary judgment.

 I.       FACTS

          A.     The Asserted Patents

          There are two patents at issue in this case: U.S. Patent No. 7,523,243 (“’243”), entitled

 “Multi-Host USB Device Controller;” and U.S. Patent No. 7, 627, 708 (“’708”), entitled “Multi-

 Host USB Device” (the “Asserted Patents”). Both patents relate to Universal Serial Bus

 technology, which is a serial communication standard that allows users to connect a variety of

 peripheral devices, such as a printer or speakers, to a host, such as a computer. When USB hosts

 connect to peripheral devices, they go through a process called “enumeration.” During

 enumeration, the host identifies the type of device attached to a bus and assigns it a unique address.

 It allows the host to determine if it can use the device and how it will communicate with the device.
Case 1:17-cv-01194-JDW Document 247 Filed 07/31/20 Page 2 of 13 PageID #: 10002




        In general, USB standards anticipated a single host connected to many devices. If two hosts

 tried to connect to a single device (e.g., two computers to a single printer), each host had to

 enumerate the device each time it displaced the other host. The Asserted Patents disclose a multi-

 host capable device controller that allows “[a] shared USB device” to be “simultaneously

 configured and accessed by two or more USB hosts.” (D.I. 1, Ex. A (Abstract).) They therefore

 eliminate the need for re-enumeration. “Since each host has simultaneously enumerated the device,

 there may be no need to detach and reconfigure the device on the fly. Multiple USB hosts may

 simultaneously share a single [USB] device/function [block], for example a Gigabit Ethernet

 controller.” (Id. at 2:13-16.) Microchip asserts that Aptiv has infringed claims 2, 6, 10, 16, 17, and

 22-25 of the ’243 Patent, and claim 6 of the ’708 Patent (the “Asserted Claims”).

        B.      Aptiv’s Dual Role Hub

        Microchip accuses Aptiv’s Dual Role Hub of infringing the Asserted Claims. The Dual

 Role Hub is a media module that Aptiv manufactures and sells to automakers, who incorporate it

 as part of the infotainment system in their cars. The Dual Role Hub allows a user to attach one or

 more USB peripherals, such as a smartphone, to the Head Unit of the vehicle, which is the host on

 the USB circuit. But the Dual Role Hub can also perform a more complex function. When the user

 connects an iPhone to the Dual Role Hub to start an Apple CarPlay session, the Hub detects the

 iPhone and requests that it re-connect as a host device instead of a peripheral device. When that

 happens, two hosts--the Head Unit and the iPhone—connect to the same Dual Role Hub. The user

 can also make use of other hub ports while CarPlay is active (e.g., by connecting an MP3 player),

 with the Head Unit serving as the host for those other peripheral devices. In the Dual Role Hub,

 the Hub connects to downstream products such as the car’s speakers and screen. When an iPhone

 initiates a CarPlay session, it communicates with the car’s peripherals through the Head Unit.



                                                   2
Case 1:17-cv-01194-JDW Document 247 Filed 07/31/20 Page 3 of 13 PageID #: 10003




        The Dual Role Hub includes a Multi-Host Device Controller (“MHDC”) logic to enable

 the iPhone and the Dual Role Hub to function as hosts at the same time. Among other things, the

 MHDC includes a USB device called an “Endpoint Bridge” or “EP Bridge,” which permits the

 iPhone and Head Unit to exchange data. The iPhone and the Head Unit each enumerate the EP

 Bridge via a different USB connection. The connections are virtual, so there is no physical

 demarcation.

        The EP Bridge contains First In-First Out (“FIFO”) Buffers, which permit a host to transmit

 data into the buffer. The FIFO Buffers store data until the EP Bridge is ready to receive it. The

 Buffers’ logic then transmits the data across the bridge in the order in which it was received. There

 are two separate FIFO Buffers: one receives data from the Head Unit and holds it until the EP

 Bridge can transmit the data to the iPhone; the other receives data from the iPhone and holds it

 until the EP Bridge can transmit data to the Head Unit. Each FIFO Buffer communicates only with

 its assigned host—not the other host.

        During discovery, Microchip served an expert report from Ivan Zatkovich. Mr. Zatkovich

 opines that the EP Bridge is a single USB device. He also notes that the Asserted Patents disclose

 a preferred embodiment having two separate Endpoint Buffers and a Multi-host device controller,

 and he says that the Dual Role Hub does that. He submits that a person having ordinary skill in the

 art “would understand [that] these features of the USB Multi-Host Device could be implemented

 using two standard USB Device Controllers (that contain their own EPO Endpoint Buffers),” as is

 the case with the MHDC in the Dual Role Hub. (D.I. 209-13 at ¶ 24.).

        C.      Procedural History

        On August 24, 2017, Microchip filed this patent infringement case. On December 19, 2017,

 the Court stayed discovery while Aptiv pursued IPRs before the Patent and Trademark Appeals



                                                  3
Case 1:17-cv-01194-JDW Document 247 Filed 07/31/20 Page 4 of 13 PageID #: 10004




 Board. On August 28, 2018, the PTAB issued final written decisions addressing all grounds raised

 in Aptiv’s IPR petitions. The PTAB confirmed the patentability of Claims 2, 6, 10, 16–17, and 22–

 25 of the ’243 Patent and Claims 2, 6, 10, 16–17, 22, and 24 of the ’708 Patent.

        On June 17, 2019, the Court issued a claim construction Order (D.I. 114). The Order

 construed “respective dedicated USB connection/dedicated USB connection” to mean “a USB

 connection that is not shared (except that multiple USB connections may alternate, in some

 manner, communicating across the same shared physical connection). Id. The Court also construed

 “USB device block” to mean “a USB device or segment of a USB device that performs a function

 to provide a capability to a host over USB.” Id.

        Discovery has closed. Aptiv has filed this motion seeking summary judgment on the

 theories that its Dual Role Hub does not infringe the Asserted Patents and that the Asserted Patents

 are invalid. The Court held oral argument on April 17, 2020.

 II.    LEGAL STANDARD

        Federal Rule of Civil Procedure 56(a) permits a party to seek, and a court to enter, summary

 judgment “if the movant shows that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party has

 the initial burden of proving the absence of a genuinely disputed material fact relative to the claims

 in question. Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). Material facts are those “that could

 affect the outcome” of the proceeding, and “a dispute about a material fact is ‘genuine’ if the

 evidence is sufficient to permit a reasonable jury to return a verdict for the nonmoving party.”

 Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011) (quoting Anderson v. Liberty Lobby, Inc.,

 477 U.S. 242, 248 (1986)). The burden on the moving party may be discharged by pointing out to




                                                    4
Case 1:17-cv-01194-JDW Document 247 Filed 07/31/20 Page 5 of 13 PageID #: 10005




 the district court that there is an absence of evidence supporting the non-moving party's case.

 Celotex, 477 U.S. at 323.

        The burden then shifts to the non-movant to demonstrate the existence of a genuine issue

 for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986). A non-

 moving party asserting that a fact is genuinely disputed must support such an assertion by: “(A)

 citing to particular parts of materials in the record, including depositions, documents, electronically

 stored information, affidavits or declarations, stipulations ..., admissions, interrogatory answers,

 or other materials; or (B) showing that the materials cited [by the opposing party] do not establish

 the absence ... of a genuine dispute ....” Fed. R. Civ. P. 56(c)(1).

        When determining whether a genuine issue of material fact exists, the court must view the

 evidence in the light most favorable to the non-moving party and draw all reasonable inferences

 in that party's favor. Scott v. Harris, 550 U.S. 372, 380 (2007). A dispute is “genuine” only if the

 evidence is such that a reasonable jury could return a verdict for the non-moving party. Anderson,

 477 U.S. at 247–49. If the non-moving party fails to make a sufficient showing on an essential

 element of its case with respect to which it has the burden of proof, the moving party is entitled to

 judgment as a matter of law. See Celotex Corp., 477 U.S. at 322.

 III.   ANALYSIS

        A.      Non-Infringement

        Infringement occurs when a person “without authority makes, uses, offers to sell, or sells

 any patented invention, within the United States, or imports into the United States any patented

 invention during the term of the patent ....” 35 U.S.C. § 271(a). “Determining infringement requires

 two steps: construing the claims and comparing the properly construed claims to the accused

 product.” Advanced Steel Recovery, LLC v. X-Body Equip., Inc., 808 F.3d 1313, 1316–17 (Fed.



                                                    5
Case 1:17-cv-01194-JDW Document 247 Filed 07/31/20 Page 6 of 13 PageID #: 10006




 Cir. 2015). “To establish literal infringement, every limitation set forth in a claim must be found

 in an accused product, exactly.” Duncan Parking Techs., Inc. v. IPS Grp., Inc., 914 F.3d 1347,

 1360 (Fed. Cir. 2019). Literal infringement is a question of fact. See Absolute Software, Inc. v.

 Stealth Signal, Inc., 659 F.3d 1121, 1130 (Fed. Cir. 2011). As such, it is amenable to summary

 judgment when no reasonable factfinder could find that the accused product contains every claim

 limitation. See Akzo Nobel Coatings, Inc. v. Dow Chem. Co., 811 F.3d 1334, 1339 (Fed. Cir. 2016).

 The patentee has the burden of proving infringement by a preponderance of the evidence. See

 Duncan Parking Techs., Inc. v. IPS Grp., Inc., 914 F.3d 1347, 1360 (Fed. Cir. 2019).

                1.      Concurrent data streams

        In its claim construction decision, the Court construed the terms “respective dedicated USB

 connection” and “dedicated USB connection” to mean “a USB connection that is not shared

 (except that multiple USB connections may alternate, in some manner, communicating across the

 same shared physical connection).” (D.I. 113 at 14.) In explaining its ruling, the Court addressed

 the possibility that two hosts might connect to a USB device or device block via a single physical

 connection: “The specification envisions that, at some point in the signal chain between the hosts

 and USB device/function block, the hosts may share a physical connection while still maintaining

 ‘dedicated USB connections.’” (Id. at 15.) The Court stated, “The claims do not permit concurrent

 data streams from one periphery to two different hosts. That is, one packet may be sent to one host

 and the next packet sent to the other host, and that process may continue to switch back and forth,

 but it is not the case that packets may be sent to both hosts at the same time.” (Id.)

        Aptiv takes this language to mean that any device that permits concurrent data streams

 cannot infringe the Asserted Patents. The Court disagrees. The Court’s decision concludes that

 permitting the hosts to alternate access to the device, and the device to alternate access to hosts,



                                                   6
Case 1:17-cv-01194-JDW Document 247 Filed 07/31/20 Page 7 of 13 PageID #: 10007




 over a single connection is the same as having two simultaneous connections. To the extent there

 was any question about the scope of the Court’s decision, the Court’s full construction of the claim

 terms resolves it. The core of the Court’s construction of these terms is that the USB connection

 is “not shared.” The discussion about concurrent data streams clarifies the parenthetical portion of

 the construction and explains why alternative access over a single connection is not “sharing.” To

 read it otherwise would elevate the parenthetical portion above the main part of the construction

 of the claim term.

        In addition, the Court’s construction focuses on the possibility that there “may” be a single

 physical connection. (Id. at 15.) Nothing in the Court’s opinion rules out the possibility of more

 than one physical connection, or the possibility that there are concurrent data streams on those

 multiple connections. Instead, the Court’s decision just explains how a single physical connection

 can satisfy the claim limit of concurrent connections—by alternating.

        The ‘243 patent discloses at least one embodiment that would use concurrent data streams:

 multiple USB hosts sharing a Gigabit Ethernet controller. (D.I. 1., Ex. 1 at 2:15-16.) That

 embodiment would grant multiple hosts simultaneous internet access and, therefore, envisions

 concurrent data streams, with a multi-host controller routing data packets to the correct host. “A

 claim construction that excludes the preferred embodiment ‘is rarely, if ever, correct.’” Braintree

 Labs., Inc. v. Novel Labs., Inc., 749 F.3d 1349, 1356 (Fed. Cir. 2014) (quoting Adams Respiratory

 Therapeutics, Inc. v. Perrigo Co., 616 F.3d 1283, 1290 (Fed. Cir. 2010)). Here, because at least

 one preferred embodiment appears to envision concurrent data streams, the Court will not interpret

 the claim construction decision to foreclose such an embodiment.




                                                  7
Case 1:17-cv-01194-JDW Document 247 Filed 07/31/20 Page 8 of 13 PageID #: 10008




                2.      Single shared component

        Several claims in the Asserted Patents require a “USB device block,” “USB function

 block,” or shared “USB device,” which the Court construed to mean a single USB device or a

 segment of a USB device. Aptiv contends that the Dual Role Hub does not satisfy this claim limit.

 Mr. Zatkovich opines otherwise. He rejects Aptiv’s argument that the EP Bridge must be two

 devices because it contains two USB device controllers with different device descriptors. Instead,

 in his view, the two device controllers provide the two hosts with shared access to the EP bridge

 and in conjunction with the Microcontroller Unit—which arbitrates and controls access from the

 two Hosts to the FIFO buffers—“behave as a single coordinated Multi-Host Device Controller.”

 (D.I. 209, Ex. 13 ¶ 25.) Mr. Zatkovich’s opinion creates a factual dispute about whether the Dual

 Role Hub literally infringes this claim element.

        Aptiv takes issue with Mr. Zatkovich’s opinion and contends that neither the EP Bridge

 nor the FIFO buffers constitutes a single device or segment. But the Court has no basis to disregard

 Mr. Zatkovich’s opinion. Aptiv has not filed a motion to exclude Mr. Zatkovich’s opinion, and the

 Court sees no facial problem with it. Nor does the Court have a basis to conclude that Mr.

 Zatkovich’s analysis is wrong as a matter of law. Mr. Zatkovich’s opinion therefore creates a

 disputed issue of material fact that precludes summary judgment. Aptiv tries to avoid this problem

 by contending that the parties agree on the Dual Role Hub’s architecture but have a dispute about

 how to characterize it. But even the characterization is a question of fact, not a question of law.

                3.      Shared Function

        Claim 18 of the ‘243 Patent requires “a shared USB device” that “corresponds to at least

 one function.” The Court construed this term to mean “a USB device that provides the same shared

 function (or functions) to multiple hosts.” (D.I. No. 114 at 20.) Mr. Zatkovich has opined that the



                                                    8
Case 1:17-cv-01194-JDW Document 247 Filed 07/31/20 Page 9 of 13 PageID #: 10009




 EP Bridge performs the same function for two different hosts, including “performing USB data

 transfers for communicating information from one host to another.” (ECF No. 209-13 at ¶ 53.)

 Once again, Aptiv disagrees with Mr. Zatkovich’s conclusion. And once again, the outcome is the

 same.

         Mr. Zatkovitch’s opinion is not just ipse dixit; he offers evidence to support his position.

 First, he disagrees with Aptiv’s contention that because the Head Unit and iPhone hosts each access

 a different set of endpoint buffers and transmit data in a different direction, the buffers cannot be

 a shared device. Instead, he counters that it is the FIFO buffers as a whole that constitute a shared

 device, and that “both hosts need the FIFO buffers component as a whole to implement CarPlay.”

 (ECF No. 209-13 at ¶ 42.) He also disputes that the EP Bridge is not a shared device because each

 host enumerates it with different device classes and descriptors. What matters—he explains—is

 that the same data is being transmitted across the bridge and that each host uses the same set of

 data transfers performed in the same way. Aptiv may disagree with Mr. Zatkovitch’s conclusions,

 but that does not change the fact that Microchip’s expert has offered sufficient support for his

 position to create a genuine issue of material fact.

         B.     Invalidity

         Patents issued by the Patent and Trademark Office are presumed valid. 35 U.S.C. § 282

 (2002). To overcome this presumption of validity, the party challenging the patent bears the burden

 of proving invalidity by clear and convincing evidence. Oakley, Inc. v. Sunglass Hut Int'l, 316 F.3d

 1331, 1339 (Fed. Cir. 2003); Apotex USA, Inc. v. Merck & Co., 254 F.3d 1031, 1036 (Fed. Cir.

 2001); Johns Hopkins Univ. v. Cellpro, Inc., 152 F.3d 1342, 1359 (Fed. Cir. 1998); Engel Indus.,

 Inc. v. Lockformer Co., 946 F.2d 1528, 1531 (Fed. Cir. 1991). On a motion for summary judgment,

 where the evidence is construed in favor of the nonmovant, “[t]he burden of proving invalidity ...



                                                   9
Case 1:17-cv-01194-JDW Document 247 Filed 07/31/20 Page 10 of 13 PageID #: 10010




 is high.” Schumer v. Lab. Computer Sys., 308 F.3d 1304, 1316 (Fed.Cir.2002). “Prior art is relevant

 to literal infringement only to the extent that it affects the construction of ambiguous claims.

 Where the meaning of claim language is clear in light of the specification, however, and properly

 supported by the patent’s disclosure, the situation differs. Fairness and the public notice function

 of the patent law require courts to afford patentees the full breadth of clear claim language, and

 bind them to it as well.” Tate Access Floors, Inc. v. Interface Architectural Resources, Inc., 279

 F.3d 1357, 1367 (Fed. Cir. 2002).

                1.      Ito

        Aptiv cannot rely on Ito to invalidate the ‘243 or the ‘807 patent. Aptiv cannot rely on Ito

 in isolation because the Court has ruled that IPR estoppel applies to invalidity arguments based on

 the Ito reference. (D.I. 246.) Although Aptiv can rely on Ito in combination with certain physical

 device prior art, Aptiv’s argument in support of its Motion does not invoke any combination. It

 rests on Ito alone, The Court’s estoppel ruling precludes that argument.

        Even if Aptiv could rely on Ito, its argument would fail. Aptiv does not argue that the Ito

 reference clarifies ambiguous claim language in either of the Asserted Patents. Instead, Aptiv bases

 its argument on an opinion from its expert John Garney that, if the Anticipated Patents reach the

 Dual Role Hub, Ito anticipates them. But Microchip’s expert John Levy disagrees with Mr.

 Garney’s assessment. The Court has no legal basis to choose between these expert opinions,

 particularly given that neither of them is subject to a Daubert challenge. The Court recognizes, as

 Aptiv points out, that there is some tension between Dr. Levy’s opinion and Mr. Zatkovich’s

 opinion. But Dr. Levy was analyzing the Ito patent and the Asserted Patents, not the Dual Role

 Hub. Mr. Zatkovich, on the other hand, analyzed the Dual Role Hub. That difference could provide




                                                 10
Case 1:17-cv-01194-JDW Document 247 Filed 07/31/20 Page 11 of 13 PageID #: 10011




 a basis to reconcile their opinions. To the extent there is tension in their opinions, that tension is

 fodder for cross-examination at trial, not for a ruling as a matter of law.

                2.      Written Description/ Enablement Requirements

        35 U.S.C. § 112 sets forth both the written description and enablement requirements:

        The specification shall contain a written description of the invention, and the
        manner and process of making and using it, in such full, clear, concise, and exact
        terms as to enable any person skilled in the art to which it pertains, or with which
        it is most nearly connected, to make and use the same ….

 35 U.S.C. § 112(a). Failure to comply with either of these requirements may result in an invalid

 patent. It is Aptiv’s burden to show by clear and convincing evidence that the Asserted Patents do

 not satisfy the written description and enablement requirements of Section 112. See Sitrick v.

 Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).

        The written description requirement ensures that "the patentee had possession of the

 claimed invention at the time of the application, i.e., that the patentee invented what is claimed."

 LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1344–45 (Fed. Cir. 2005). “The

 hallmark of written description is disclosure . . . the test requires an objective inquiry into the four

 corners of the specification from the perspective of a person of ordinary skill in the art.” AbbVie

 Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1299 (Fed. Cir. 2014).

 “Based on that inquiry, the specification must describe an invention understandable to that skilled

 artisan and show that the inventor actually invented the invention claimed." Ariad Pharm., Inc. v.

 Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). “[T]he level of detail required to satisfy the

 written description requirement varies depending on the nature and scope of the claims and on the

 complexity and predictability of the relevant technology.” See Ariad, 598 F.3d at 1351.

        The enablement doctrine, on the other hand, prevents both “inadequate disclosure of an

 invention and overbroad claiming that might otherwise attempt to cover more than was actually


                                                   11
Case 1:17-cv-01194-JDW Document 247 Filed 07/31/20 Page 12 of 13 PageID #: 10012




 invented.” MagSil Corp. v. Hitachi Glob. Storage Techs., Inc., 687 F.3d 1377, 1380–81 (Fed. Cir.

 2012). “Enablement is determined as of the effective filing date of the patent's application.” ALZA

 Corp. v. Andrx Pharm., LLC, 603 F.3d 935, 940 (Fed. Cir. 2010). “To be enabling, the

 specification of a patent must teach those skilled in the art how to make and use the full scope of

 the claimed invention without undue experimentation.” Id. (quotation omitted). “Enablement is a

 question of law based on underlying factual findings.” MagSil Corp. v. Hitachi Glob. Storage

 Techs., Inc., 687 F.3d 1377, 1380 (Fed. Cir. 2012).

        Aptiv does not contend that the Asserted Patents fail these tests on their face. Instead, it

 contends that they cannot satisfy the written description or enablement requirements only if they

 extend to host-to-host communications because “simultaneous access by two hosts stretches the

 Asserted Claims beyond what the patents teach or describe . . ..” (D.I. 223 at 10.) To support its

 position, Aptiv stresses that the specification neither mentions nor contemplates the terms “host-

 to-host communication” and “bridge.” The Court disagrees with Aptiv’s argument, for two

 reasons.

        First, the Court is not aware of any case that permits a Court to determine that a patent

 conditionally violates the written description or enablement requirements. That is, there is no basis

 for the Court to say that if Microchip reads the patents a certain way, then they are invalid, but if

 Microchip reads them a different way, then they are valid.

        Second, Aptiv’s argument rests on its own assumption that the patents cannot be read the

 way that Microchip proposes. The Court rejected that argument in ruling on Aptiv’s estoppel

 motion, and it rejects it again here. Section 112 limits each Asserted Patent to what is claimed: a

 USB Multi-Host device. McRO, Inc. v. Bandai Namco Games Am. Inc., 959 F.3d 1091, 1100 (Fed.

 Cir. 2020). The Asserted Patents must describe and enable a multi-host USB device and a method



                                                  12
Case 1:17-cv-01194-JDW Document 247 Filed 07/31/20 Page 13 of 13 PageID #: 10013




 for sharing a device between multiple hosts. Microchip has offered evidence that the Asserted

 Patents do just that. The Asserted Patents need not describe and enable the accused device. Epistar

 Corp. v. Int'l Trade Comm'n, 566 F.3d 1321, 1336 (Fed. Cir. 2009) (“An applicant is not required

 to describe in the specification every conceivable and possible future embodiment of his

 invention.”) Even if the Asserted Patents do not describe the exact embodiment of the Dual Role

 Hub, they still can satisfy the written description and enablement requirements in a way that might

 cover the Dual Role Hub. Aptiv has not presented undisputed clear and convincing evidence to the

 contrary.

 IV.    CONCLUSION

        Aptiv will have an opportunity to argue to a jury that its Dual Role Hub does not infringe

 on the Asserted Patents. It will also have an opportunity to argue, within the scope of the Court’s

 estoppel ruling, that the Asserted Patents are invalid. The Court will not adopt either ruling as a

 matter of law, however.

                                                      BY THE COURT:


                                                      /s/ Joshua D. Wolson
                                                      JOSHUA D. WOLSON, J.

 July 31, 2020




                                                 13
